Chief Justice Agnbw
delivered the opinion of the court,
*493We are of opinion that the Statute of Limitations of 1785, applies to an action of dower unde nihil habet, brought by a widow for property of which her husband had been seised, but which he had alienated before his death. After conveyance the seisin of the grantee is in his own right, and is of course adverse to the grantor and his heirs. The same effect must be attributed to a contract of sale executed by delivery of possession, and consummated by a decree of specific performance and conveyance. The estate is equitably converted by the contract of sale, and the specific performance under the decree relates back to the sale in giving effect to the rights acquired under it. The court below was therefore right in holding the possession to be adverse from the time it was taken under the contract, for from that time onward the vendee under the articles held for himself, and not for the vendor, except so far as the retention of the legal title made the possession subject to the rights of the vendor to enforce the contract, and this was finally extinguished by the execution of the decree for specific performance. These questions are so well discussed, and the reasons stated in the charge of the learned judge below, it is unnecessary to say more.
Judgment affirmed.